                    Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 1 of 36



 1                                UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND
 2
                                       NORTHERN DIVISION
 3
          ELIZABETH WOHLBERG,
 4        3228 MIDFIELD ROAD                                       COMPLAINT AND
 5        PIKESVILLE, MD 21208                                     JURY DEMAND
          [Baltimore County, MD]
 6
                                     Plaintiff,                     No. __________________
 7

 8
          v.

 9        ETHICON, INC.
          ROUTE 22 WEST
10        SOMERVILLE, NJ 08876
11        [Somerset County, NJ]

12        and
13        JOHNSON & JOHNSON,
14
          ONE JOHNSON & JOHNSON PLAZA
          NEW BRUNSWICK, NJ 08933
15        [Middlesex County, NJ]
16                                   Defendants.
17                                     CIVIL ACTION COMPLAINT
18
                Plaintiff, ELIZABETH WOHLBERG (“Plaintiff”), by and through her counsel,
19
      brings this Complaint to set forth against Defendants’ ETHICON, INC., and JOHNSON &
20

21    JOHNSON (collectively, “Defendants’”, as the context may require) for injuries suffered as

22    a result of the implantation of defective pelvic mesh products designed, manufactured and
23    marketed by Defendants’. In support, Plaintiff states and avers as follows:
24
                                                   PARTIES
25
               1.        Plaintiff Elizabeth Wohlberg, is, and was, at all relevant times, a citizen and
26

27   resident of the state of Maryland, county of Baltimore.

28             2.        Defendant Johnson & Johnson is a New Jersey corporation with its principal

     place of business in New Brunswick, New Jersey.
                  Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 2 of 36



 1           3.        Defendant, Ethicon, Inc. is a wholly owned subsidiary of Defendant Johnson
 2
     & Johnson and is incorporated in the state of New Jersey with its principal place of business
 3
     in Somerville, New Jersey.
 4
             4.        Defendants ETHICON, INC. and JOHNSON & JOHNSON share many
 5

 6   of the same officers, directors and operations; and maintain ownership in the assets and/or

 7   liabilities relating to the design, manufacture, marketing, distribution and sale of the
 8
     medical device line at issue in this litigation and shall be referenced collectively hereinafter
 9
     as “Defendants”.
10
             5.        All acts and omissions of each Defendant as described herein were done by its
11

12   agents, servants, employees and/or owners, acting in the course and scope of their respective

13   agencies, services, employments and/or ownership.
14
                                     JURISDICTION AND VENUE
15
             6.        Damages sought in this matter are in excess of $75,000.00. Subject matter
16
     jurisdiction is proper pursuant to 28 U.S.C. § 1332.
17

18           7.        This Court has subject matter jurisdiction over the parties pursuant to 28

19   U.S.C. § 1332(a) because the parties are citizens of different states and the amount in
20
     controversy exceeds $75,000.00, exclusive of interest and costs.
21
             8.         Venue on remand is proper in the District Court of Maryland pursuant to 28
22
     U.S.C. § 1391 because a substantial part of the events giving rise to this claim occurred in this
23

24   district.

25           9.        Defendants conducted substantial business in the State of Maryland and in
26
     this District, distribute Pelvic Mesh Products in this District, receive substantial
27
     compensation and profits from sales of Pelvic Mesh Products in this District, and made
28
     material omissions and misrepresentations and breaches of warranties in this District so as to
               Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 3 of 36



 1   subject them to in personam jurisdiction in this District.
 2
             10.      Defendants conducted business in the State of Maryland through sales
 3
     representatives conducting business in the State of Maryland and because Defendants were
 4
     engaged in testing, developing, manufacturing, labeling, marketing, distributing, promotion
 5

 6   and/or selling, either directly or indirectly, and/or through third parties or related entities,

 7   Pelvic Mesh Products; thus, there exists a sufficient nexus between Defendant forum contacts
 8
     and the Plaintiff’s claims to justify assertion of jurisdiction in Maryland.
 9
             11.      Consistent with the Due Process Clause of the Fifth and Fourteenth
10
     Amendments, this Court has in personam jurisdiction over Defendants, because Defendants
11

12   are present in the State of Maryland such that requiring an appearance does not offend

13   traditional notices of fair play and substantial justice.
14
                            DEFENDANTS’ PELVIC MESH PRODUCTS
15
             12.      In or about October 2002, the Defendants began to market and sell a product
16
     known as Gynemesh, for the treatment of medical conditions in the female pelvis, primarily
17

18   pelvic organ prolapse and stress urinary incontinence. All references to Gynemesh include all

19   variations of or names used for Gynemesh, including but not limited to Gynemesh PS.
20
             13.      Gynemesh was derived from a product known as Prolene Mesh, which was
21
     used in the treatment of medical conditions in the female pelvis, primarily pelvic organ prolapse
22
     and stress urinary incontinence. Prolene Mesh was derived from Defendants’ prolene mesh
23

24   hernia product, and was and is utilized in the treatment of medical conditions in the female

25   pelvis, primarily pelvic organ prolapse and stress urinary incontinence.       All references to
26
     Prolene Mesh include all variations of Prolene Mesh, including but not limited to Prolene Soft
27
     Mesh.
28
             14.      In or about September 2005, the Defendants began to market and sell a
               Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 4 of 36



 1   product known as Prolift, for the treatment of medical conditions in the female pelvis,
 2
     primarily pelvic organ prolapse and stress urinary incontinence. The Prolift was and is offered
 3
     as an anterior, posterior, or total repair system, and all references to the Prolift include by
 4
     reference all variations.
 5

 6           15.      In or about May 2008, the Defendants began to market and sell a product

 7   known as Prolift+M, for the treatment of medical conditions in the female pelvis, primarily
 8
     pelvic organ prolapse and stress urinary incontinence. The Prolift+M was and is offered as an
 9
     anterior, posterior, or total repair system, and all references to the Prolift+M include by
10
     reference all variations.
11

12           16.      The Defendants market and sell a product known as TVT, for the treatment of

13   stress urinary incontinence in females. The TVT has been and is offered in multiple variations
14
     including, but not limited to, the TVT, TVT-O, and TVT-S, and all references to the TVT
15
     include by reference all variations.
16
             17.      The products known as Prolene Mesh, Gynemesh, Prolift, Prolift+M, and
17

18   TVT, as well as any as yet unidentified pelvic mesh products designed and sold for similar

19   purposes, inclusive of the instruments and procedures for implantation, are collectively
20
     referenced herein as Defendants’ Pelvic Mesh Products or the Pelvic Mesh Products.
21
             18.      Defendants’ Pelvic Mesh Products were designed, patented, manufactured,
22
     labeled, marketed, and sold and distributed by the Defendants, at all times relevant herein.
23

24                                    FACTUAL BACKGROUND

25           19.      On December 19, 2013, Plaintiff was implanted with an Ethicon/Johnson &
26
     Johnson Gynecare TVT-O (“Pelvic Mesh Products”, “Pelvic Mesh Product”, and/or
27
     “Product”) during surgery performed at Greater Baltimore Medical Center in Towson,
28
     Maryland.
              Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 5 of 36



 1          20.      The Pelvic Mesh Product was implanted in Plaintiff to treat her stress urinary
 2
     incontinence, the use for which the Pelvic Mesh Product was designed, marketed and sold.
 3
            21.      On August 30, 2017, Plaintiff underwent a revision surgery of the
 4
     Ethicon/Johnson & Johnson TVT-O product at Sinai Hospital in Baltimore, Maryland. The
 5

 6   revision surgery was necessary because the TVT-O product implanted in Plaintiff had become

 7   inflamed causing Plaintiff to suffer from chronic pain with daily activities and dyspareunia.
 8
            22.      As a result of having the Product implanted in her, Plaintiff has experienced
 9
     significant mental and physical pain and suffering, has sustained permanent injury and
10
     permanent and substantial physical deformity and has suffered financial or economic loss,
11

12   including, but not limited to, obligations for medical services and expenses.

13          23.      Defendants’ Pelvic Mesh Product has been and continues to be marketed to
14
     the medical community and to patients as a safe, effective, reliable, medical device; implanted
15
     by safe and effective, minimally invasive surgical techniques for the treatment of medical
16
     conditions, primarily pelvic organ prolapse and stress urinary incontinence, and as safer and
17

18   more effective as compared to the traditional products and procedures for treatment, and other

19   competing pelvic mesh products.
20
            24.      The Defendants have marketed and sold the Defendants’ Pelvic Mesh Product
21
     to the medical community at large and patients through carefully planned, multifaceted
22
     marketing campaigns and strategies. These campaigns and strategies include, but are not
23

24   limited to direct to consumer advertising, aggressive marketing to health care providers at

25   medical conferences, hospitals, private offices, and include the provision of valuable
26
     consideration and benefits to health care providers. Also utilized are documents, brochures,
27
     websites, and telephone information lines, offering exaggerated and misleading expectations
28
     as to the safety and utility of the Defendants’ Pelvic Mesh Product.
              Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 6 of 36



 1          25.      Contrary to the Defendants’ representations and marketing to the medical
 2
     community and to the patients themselves, the Defendants’ Pelvic Mesh Product has high
 3
     failure, injury, and complication rates, fails to perform as intended, requires frequent and often
 4
     debilitating re-operations, and has caused severe and irreversible injuries, conditions, and
 5

 6   damage to a significant number of women, including the Plaintiff.

 7          26.      The Defendants have consistently underreported and withheld information
 8
     about the propensity of Defendants’ Pelvic Mesh Product to fail and cause injury and
 9
     complications, and have misrepresented the efficacy and safety of the Product, through
10
     various means and media, actively and intentionally misleading the FDA, the medical
11

12   community, patients, and the public at large.

13          27.      Defendants have known and continue to know that their disclosures to the
14
     FDA were and are incomplete and misleading; and that the Defendants’ Pelvic Mesh Product
15
     was and is causing numerous patients’ severe injuries and complications. The Defendants
16
     suppressed this information and failed to accurately and completely disseminate or share this
17

18   and other critical information with the FDA, health care providers, or the patients. As a result,

19   the Defendants actively and intentionally misled and continue to mislead the public, including
20
     the medical community, health care providers and patients, into believing that the Defendants’
21
     Pelvic Mesh Product was and is safe and effective, leading to the prescription for and
22
     implantation of the Pelvic Mesh Product into the Plaintiff.
23

24          28.      Defendants failed to perform or rely on proper and adequate testing and

25   research in order to determine and evaluate the risks and benefits of the Defendants’ Pelvic
26
     Mesh Product.
27
            29.      Defendants failed to design and establish a safe, effective procedure for
28

     removal of the Defendants’ Pelvic Mesh Product; therefore, in the event of a failure, injury, or
                Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 7 of 36



 1   complications it is impossible to easily and safely remove the Defendants’ Pelvic Mesh
 2
     Product.
 3
             30.      Feasible and suitable alternative designs as well as suitable alternative
 4
     procedures and instruments for implantation and treatment of stress urinary incontinence,
 5

 6   pelvic organ prolapse, and similar other conditions have existed at all times relevant as

 7   compared to the Defendants’ Pelvic Mesh Product.
 8
             31.      The Defendants’ Pelvic Mesh Product was at all times utilized and implanted
 9
     in a manner foreseeable to the Defendants.
10
             32.      The Defendants have at all times provided incomplete, insufficient, and
11

12   misleading training and information to physicians, in order to increase the number of

13   physicians utilizing the Defendants’ Pelvic Mesh Product, and thus increase the sales of the
14
     Product, and also leading to the dissemination of inadequate and misleading information to
15
     patients, including Plaintiff.
16
             33.      The Pelvic Mesh Product implanted into the Plaintiff was in the same or
17

18   substantially similar condition as it was when it left the possession of Defendants, and in the

19   condition directed by and expected by the Defendants.
20
             34.      The injuries, conditions, and complications suffered due to Defendants’
21
     Pelvic Mesh Product include but are not limited to mesh erosion, mesh contraction, infection,
22

23   fistula, inflammation, scar tissue, organ perforation, dyspareunia, blood loss, neuropathic and

24   other acute and chronic nerve damage and pain, pudendal nerve damage, pelvic floor damage,
25
     pelvic pain, urinary and fecal incontinence, prolapse of organs, and in many cases the women
26
     have been forced to undergo intensive medical treatment, including but not limited to
27
     operations to locate and remove mesh, operations to attempt to repair pelvic organs, tissue,
28

     and nerve damage, the use of pain control and other medications, injections into various areas
               Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 8 of 36



 1   of the pelvis, spine, and the vagina, and operations to remove portions of the female genitalia,
 2
     and injuries to Plaintiff’s intimate partners.
 3
             35.       Despite Defendants’ knowledge of these catastrophic injuries, conditions, and
 4
     complications caused by their Pelvic Mesh Product, the Defendants have, and continue to
 5

 6   manufacture, market, and sell the Product, while continuing to fail to adequately warn, label,

 7   instruct, and disseminate information with regard to the Defendants’ Pelvic Mesh Product,
 8
     both prior to and after the marketing and sale of the Product.
 9
                                            COUNT I
10                            STRICT LIABILITY – FAILURE TO WARN
11
              36.      Plaintiff realleges and incorporates by reference every allegation of this
12
      Complaint as if each were set forth fully and completely herein.
13
              37.      The Defendants failed to properly and adequately warn and instruct the
14

15    Plaintiff and her health care providers as to the proper candidates, and the safest and most

16    effective methods of implantation and use of the Defendants’ Pelvic Mesh Product.
17
              38.      The Defendants failed to properly and adequately warn and instruct the
18
      Plaintiff and her health care providers as to the risks and benefits of the Defendants’ Pelvic
19
      Mesh Product, given the Plaintiff’s conditions and need for information
20

21            39.      The Defendants failed to properly and adequately warn and instruct the

22    Plaintiff and her health care providers with regard to the inadequate research and testing of
23
      the Pelvic Mesh Product, and the complete lack of a safe, effective procedure for removal of
24
      the Pelvic Mesh Product.
25
              40.      In addition, the Products were defective due to the lack of necessary and
26

27    appropriate warnings regarding, but not limited to, the following:

28                  a) the Products' propensities to contract, retract, and/or shrink inside the body;

                    b) the Products' propensities for degradation, fragmentation, disintegration
     Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 9 of 36



 1          and/or creep;
 2
       c) That the Defendants’ device was defective, and caused dangerous and
 3        adverse side effects, including but not limited to higher incidence of erosions,
          extrusions, adverse tissue response and rejection, contraction, migration,
 4        trauma, groin pain, vaginal pain, failure, and revision surgeries at a much
          more significant rate than other products, treatments and procedures
 5
          available to treat pelvic organ prolapse;
 6
       d) That patients needed to be monitored more regularly than usual while using
 7        the Defendants’ device and that in the event the product needed to be
          attempted to revise or be removed that the procedures to remove segments of
 8
          the product had a very high failure rate and/or needed to be performed
 9        repeatedly;

10     e) the Products' inelasticity preventing proper mating with the pelvic floor and
          vaginal region;
11

12     f) the rate and manner of mesh erosion or extrusion;

13     g) the risk of chronic inflammation resulting from the Products;
14
       h) the risk of chronic infections resulting from the Products;
15
       i)   the risk of permanent vaginal or pelvic scarring as a result of the Products;
16
       j)   the risk of recurrent, intractable pelvic pain and other pain resulting from the
17
            Products;
18
       k) the need for corrective or revision surgery to adjust or remove the Products;
19
       l)   the severity of complications that could arise as a result of implantation of
20
            the Products
21
       m) the hazards associated with the Products;
22
       n) the Products' defects described herein
23

24     o) treatment of pelvic organ prolapse and stress urinary incontinence with the
          Products is no more effective than feasible available alternatives;
25
       p) treatment of pelvic organ prolapse and stress urinary incontinence with the
26
          Products exposes patients to greater risk than feasible available alternatives;
27
       q) treatment of pelvic organ prolapse and stress urinary incontinence with the
28        Products makes future surgical repair more difficult than feasible available
          alternatives;
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 10 of 36



 1                r) use of the Products puts the patient at greater risk of requiring additional
                     surgery than feasible available alternatives;
 2

 3                s) removal of the Products due to complications may involve multiple surgeries
                     and may significantly impair the patient's quality of life; and
 4
                  t)   complete removal of the Products may not be possible and may not result in
 5
                       complete resolution of the complications, including pain.
 6
            41.        The Defendants intentionally, recklessly, and maliciously misrepresented the
 7
     safety, risks, and benefits of the Defendants’ Pelvic Mesh Product, understating the
 8

 9   risks and exaggerating the benefits in order to advance their own financial interests, with

10   wanton and willful disregard for the rights and health of the Plaintiff.
11
            42.        As a proximate result of the Defendants’ design, manufacture, marketing,
12
     sale, and distribution of the Pelvic Mesh Product, Plaintiff has been injured, often
13
     catastrophically, and sustained severe and permanent pain, suffering, disability, impairment,
14

15   loss of enjoyment of life, loss of care, comfort, and consortium, and economic damages.

16          43.        The Defendants are strictly liable in tort to the Plaintiff for their wrongful
                       conduct.
17

18          WHEREFORE, Plaintiffs demand judgment against Defendants of compensatory

19   damages, punitive damages, interest, attorneys’ fees, costs of suit, and such further relief as
20
     the Court deems equitable and just.
21
                                           COUNT II
22                             STRICT LIABILITY – DESIGN DEFECT
23
            44.        Plaintiff realleges and incorporates by reference every allegation of this
24
     Complaint as if each were set forth fully and completely herein.
25
            45.        At the time of Plaintiff’s injuries, the Defendants’ Pelvic Mesh Product was
26

27   defective and unreasonably dangerous to foreseeable consumers, patients, and users,

28   including Plaintiff, and the warnings labels and instructions were deficient.

            46.        The Ethicon TVT-O product was placed into the stream of commerce by the
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 11 of 36



 1   Defendants with the expectation that it would reach consumers in Maryland without
 2
     substantial change in condition and, as of December 19, 2013, there had been no substantial
 3
     change in the condition of the TVT-O device.
 4
            47.     The TVT-O product implanted in ELIZABETH WOHLBERG was in the
 5

 6   same or substantially similar condition as when it left the Defendants' possession, and in the

 7   condition directed by and expected by the Defendants.
 8
            48.     The Product implanted in the Plaintiff was not reasonably safe for its
 9
     intended use and was defective with respect to its manufacture, as described herein, in that
10
     Defendants deviated materially from their design and manufacturing specifications and/or
11

12   such design and manufacture posed an unreasonable risk of harm to patients in whom the

13   Products were implanted.
14
            49.     The Products are inherently dangerous and defective, unfit and unsafe for
15
     their intended and reasonably foreseeable uses, and do not meet or perform to the
16
     expectations of patients and their health care providers.
17

18          50.     The Products create risks to the health and safety of the patients that are far

19   more significant and devastating than the risks posed by other products and procedures
20
     available to treat the corresponding medical conditions, and which far outweigh the utility
21
     of the Products.
22
            51.     The Defendants have intentionally and recklessly manufactured, the
23

24   Products with wanton and willful disregard for the rights and health of the Plaintiff and

25   others, and with malice, placing their economic interests above the health and safety of the
26
     Plaintiff and others.
27
            52.     The Product implanted in the Plaintiff was not reasonably safe for its
28
     intended use and was defective as described herein with respect to its design. As previously
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 12 of 36



 1   stated, the Products' design defects include, but are not limited to:
 2
                  a) the use of polypropylene material and/or collagen material in the Products
 3                   and the immune reaction that results from such material, causing adverse
                     reactions and injuries;
 4
                  b) the design of the Products to be inserted into and through an area of the body
 5
                     with high levels of bacteria that adhere to the mesh causing immune
 6                   reactions and subsequent tissue breakdown and adverse reactions and
                     injuries;
 7
                  c) biomechanical issues with the design of the Products, including, but not
 8
                     limited to, the propensity of the Products to contract or shrink inside the
 9                   body, that in turn cause surrounding tissue to be inflamed, become fibrotic,
                     and contract, resulting in injury;
10
                  d) the use and design of arms and anchors in the Products, which, when placed
11
                     in the women, are likely to pass through contaminated spaces and injure
12                   major nerve routes in the pelvic region;

13                e) the propensity of the Products for "creep," or to gradually elongate and
                     deform when subject to prolonged tension inside the body;
14

15                f) the inelasticity of the Products, causing them to be improperly mated to the
                     delicate and sensitive areas of the pelvis where they are implanted, and
16                   causing pain upon normal daily activities that involve movement in the
                     pelvis (e.g., intercourse, defecation);
17

18                g) the propensity of the Products for degradation or fragmentation over time,
                     which causes a chronic inflammatory and fibrotic reaction, and results in
19                   continuing injury over time;
20
                  h) the propensity of the Products for particle loss or "shedding", which causes a
21                   chronic inflammatory response and fibrotic reaction, and results in
                     continuing injury over time; the lack of porosity of the Products, which leads
22                   to fibrotic bridging and results in continuing injury over time; and
23
                  i)   the creation of a non-anatomic condition in the pelvis leading to chronic pain
24                     and functional disabilities when the mesh is implanting according to the
                       manufacturers' instructions.
25

26
            53.        Plaintiff adopts the Plaintiff adopts the Restatement of Torts (Second) and/or
27
     the Restatement of Torts (Third), bringing strict product liability claims under the common
28
     law, Section 402A of the Restatement of Torts (Second), and/or Restatement of Torts
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 13 of 36



 1   (Third)) against Defendants.
 2
            54.     As a proximate result of the Defendants’ design, manufacture, marketing,
 3
     sale, and distribution of the Pelvic Mesh Product, Plaintiff has been injured, often
 4
     catastrophically, and sustained severe and permanent pain, suffering, disability, impairment,
 5

 6   loss of enjoyment of life, loss of care, comfort, and consortium, and economic damages.

 7          55.     Specifically, the TVT-O implanted in ELIZABETH WOHLBERG became
 8
     inflamed causing Plaintiff to suffer from severe complications, including but not limited to:
 9
     chronic pelvic pain, dyspareunia, and economic damages.
10
            56.     The Defendants failed to exercise ordinary care in the representations
11

12   concerning the Products while they were involved in their manufacture, sale, testing,

13   quality assurance, quality control, and distribution in interstate commerce, because the
14
     Defendants negligently misrepresented the Products' high risk of unreasonable, dangerous,
15
     adverse side effects.
16

17          WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

18   individually, jointly, severally and in the alternative, and requests compensatory damages,
19
     punitive damages, together with interest, costs of suit, attorneys’ fees, and such further
20
     relief as the Court deems equitable and just.
21
                                            COUNT III
22
                                           NEGLIGENCE
23
            57.     Plaintiff realleges and incorporates by reference every allegation of this
24
     Complaint as if each were set forth fully and completely herein.
25

26          58.     Defendants had a duty to exercise reasonable and ordinary care in the

27   manufacture, design, labeling, instructions, warnings, sale, marketing, and distribution of the
28
     Defendants’ Pelvic Mesh Product, and recruitment and training of physicians to implant the

     Pelvic Mesh Product.
               Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 14 of 36



 1             59.   Defendants breached their duty of care to the Plaintiff, as aforesaid, in the
 2
     manufacture, design, labeling, warnings, instructions, sale, marketing, distribution, and
 3
     recruitment and training of physicians to implant the Pelvic Mesh Product.
 4
               60.   At all times material, Defendants failed to exercise reasonable care under the
 5

 6   circumstances, as it knew, or in the exercise of reasonable care, should have known, that its

 7   Pelvic Mesh Product was not properly manufactured, compounded, assembled, inspected,
 8
     packaged, distributed, tested, analyzed, examined, or prepared, such that the medical device
 9
     was defective, unreasonably dangerous, and likely to injure its users, including Plaintiff
10
     herein.
11

12             61.   Also, Defendants failed to exercise reasonable care under the circumstances,

13   as it knew, or in the exercise of reasonable care, should have known, that its Pelvic Mesh
14
     Products were sold without sufficient warnings or instruction (both before as well as after
15
     their sale), such that the Gynecare Prolift mesh device was likely to injure its users,
16
     including Plaintiff herein.
17

18             62.   As a result of said failures, the TVT-O brand mesh device implanted in

19   Plaintiff was unreasonably dangerous and defective in design and unaccompanied by
20
     adequate warnings concerning its hazardous properties.
21
               63.   Further, Defendants failed to exercise reasonable care under the
22
     circumstances, as it knew, or in the exercise of reasonable care, should have known, that its
23

24   Pelvic Mesh Products and the information (including warnings, instructions, detailing,

25   advertising, promotion, and representations) about the characteristics and properties of the
26
     device; the potential risks associated with its use in patients; safety and efficacy data; the
27
     attributes of the device relative to other competing medical devices; and the management of
28
     patients after implantation of this device were inaccurate or incomplete, such that the
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 15 of 36



 1   medical device was likely to injure its users, including Plaintiff herein.
 2
            64.     Defendants also failed to conduct sufficient testing, quality assurance
 3
     measures and/or inspection of its Pelvic Mesh Product, both prior to and after clearance of
 4
     the product for sale, which, if properly performed, would have revealed or led, long ago, to
 5

 6   the detection of defects in the Pelvic Mesh Product and inadequacy in the warnings,

 7   promotional materials and instructions which accompanied the device, such that the injuries
 8
     suffered by Plaintiff herein could have been prevented.
 9
            65.     These negligent acts by Defendants resulted in the sale of Pelvic Mesh
10
     Products that were unreasonably dangerous, unsafe, and not reasonably fit for the uses and
11

12   purposes for which the medical device would ordinarily be put or some other reasonably

13   foreseeable purpose and the unreasonably dangerous condition existed when such device,
14
     including the particular device implanted in Plaintiff, left Defendants’ custody and control.
15
            66.     Defendants knew or should have known that the Pelvic Mesh Product
16
     subjected Plaintiff to unreasonably dangerous risks of which the Plaintiff and her treating
17

18   physicians would not be aware. Nevertheless, Defendants advertised, marketed, sold and

19   distributed the Pelvic Mesh Product device for years to thousands of women, at a time when
20
     Defendants knew that there were safer methods and products available for the treatment of
21
     pelvic organ prolapse.
22
            67.     Had Plaintiff, her treating physician, or both known of the unreasonably
23

24   dangerous risks associated with the TVT-O product at the time of her implant surgery, such

25   knowledge would have affected the treating physician’s use of the device and Plaintiff
26
     would not have consented to the implantation of the device.
27
            68.     As a proximate result of the Defendants’ design, manufacture, labeling,
28
     marketing, sale, and distribution of the Pelvic Mesh Product, Plaintiff has been injured, often
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 16 of 36



 1   catastrophically, sustained severe and permanent pain, suffering, disability, impairment,
 2
     loss of enjoyment of life, loss of care, comfort, and consortium, and economic damages.
 3
            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
 4
     individually, jointly, severally and in the alternative, and request compensatory damages,
 5

 6   punitive damages, together with interest, costs of suit, attorneys’ fees, and such further

 7   relief as the Court deems equitable and just.
 8
                                        COUNT IV
 9                            NEGLIGENT MISREPRESENTATION

10          69.     Plaintiff realleges and incorporates by reference every allegation of this
11
     Complaint as if each were set forth fully and completely herein.
12
            70.     Defendants had a duty to accurately and truthfully represent to the medical
13

14
     and healthcare community, Plaintiff, and the public, that the Pelvic Mesh Product had not

15   been adequately tested and found to be safe and effective for the treatment of incontinence
16   and prolapse. The representations made by Defendants, in fact, were false.
17
            71.     Defendants failed to exercise ordinary care in the representations concerning
18
     the Pelvic Mesh Product while they were involved in their manufacture, sale, testing,
19

20
     quality assurance, quality control, and distribution in interstate commerce, because

21   Defendants negligently misrepresented the Pelvic Mesh Product’s high risk of unreasonable,
22   dangerous, adverse side effects.
23
            72.     Defendants breached their duty in representing that the Defendants’ Pelvic
24
     Mesh Product has no serious side effects different from older generations of similar
25

26
     products and/or procedures to Plaintiff, Plaintiff’s physicians, and the medical and

27   healthcare community.
28          73.     As a foreseeable, direct and proximate result of the negligent

     misrepresentation of Defendants as set forth herein, Defendants knew, and had reason to
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 17 of 36



 1   know, that the Pelvic Mesh Product had been insufficiently tested, or had not been tested at
 2
     all, and that it lacked adequate and accurate warnings, and that it created a high risk, and/or
 3
     higher than acceptable risk, and/or higher than reported and represented risk, of adverse side
 4
     effects, including, erosion, pain and suffering, surgery to remove the products, and other
 5

 6   severe and personal injuries, which are permanent and lasting in nature.

 7
            74.     As a proximate result of the Defendants’ conduct, Plaintiff has been injured,
 8
     often catastrophically, and sustained severe and permanent pain, suffering, disability,
 9
     impairment, loss of enjoyment of life, loss of care, comfort, and consortium, and economic
10

11   damages.

12          WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
13
     individually, jointly, severally and in the alternative, and request compensatory damages,
14
     punitive damages, together with interest, costs of suit, attorneys’ fees, and such further
15
     relief as the Court deems equitable and just.
16

17                                       COUNT V
                               BREACH OF EXPRESS WARRANTY
18
            75.     Plaintiff realleges and incorporates by reference every allegation of this
19

20   Complaint as if each were set forth fully and completely herein.

21          76.     At all relevant and material times, Defendants manufactured, distributed,
22
     advertised, promoted, and sold the Defendants’ Pelvic Mesh Product.
23
            77.     At all relevant times, Defendants intended that the Defendants’ Pelvic Mesh
24
     Product be used in the manner that Plaintiff in fact used it and Defendants expressly
25

26   warranted that the product was safe and fit for use by consumers, that it was of merchantable

27   quality, that its side effects were minimal and comparable to other pelvic mesh products,
28
     and that it was adequately tested and fit for its intended use.

            78.     At all relevant times, Defendants were aware that consumers, including
            Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 18 of 36



 1   Plaintiff, would use the Pelvic Mesh Product; which is to say that Plaintiff was a
 2
     foreseeable user of the Defendants’ Pelvic Mesh Product.
 3
            79.      Plaintiff and/or her implanting physicians were at all relevant times in
 4
     privity with Defendants.
 5

 6          80.      The Defendants’ Pelvic Mesh Product was expected to reach and did in fact

 7   reach consumers, including Plaintiff and her implanting physicians, without substantial
 8
     change in the condition in which it was manufactured and sold by Defendants.
 9
            81.      Defendants breached various express warranties with respect to the Pelvic
10

11   Mesh Product including the following particulars:

12                a) Defendants represented to Plaintiff and her physicians and healthcare
13
                     providers through its labeling, advertising, marketing materials, detail
14
                     persons, seminar presentations, publications, notice letters, and regulatory
15
                     submissions that the Defendants’ Pelvic Mesh Product was safe and
16

17                   fraudulently withheld and concealed information about the substantial risks

18                   of serious injury associated with using the Pelvic Mesh Product;
19
                  b) Defendants represented to Plaintiff and her physicians and healthcare
20
                     providers that the Defendants’ Pelvic Mesh Product was as safe, and/or safer
21
                     than other alternative procedures and devices and fraudulently concealed
22

23                   information, which demonstrated that the Product was not safer than

24                   alternatives available on the market; and
25
                  c) Defendants represented to Plaintiff and her physicians and healthcare
26
                     providers that the Defendants’ Pelvic Mesh Product was more efficacious
27
                     than other alternative medications and fraudulently concealed information,
28

                     regarding the true efficacy of the product.
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 19 of 36



 1          82.     In reliance upon Defendants’ express warranty, Plaintiff was implanted with
 2
     the Defendants’ Pelvic Mesh Product as prescribed and directed, and therefore, in the
 3
     foreseeable manner normally intended, recommended, promoted, and marketed by
 4
     Defendants.
 5

 6          83.     At the time of making such express warranties, Defendants knew or should
 7
     have known that the Defendants’ Pelvic Mesh Product does not conform to these express
 8
     representations because the Defendants’ Pelvic Mesh Product was not safe and had
 9
     numerous serious side effects, many of which Defendants did not accurately warn about,
10

11   thus making the Defendants’ Pelvic Mesh Product unreasonably unsafe for its intended

12   purpose.
13
            84.     Members of the medical community, including physicians and other
14
     healthcare professionals, as well as Plaintiff and the Public relied upon the representations
15
     and warranties of Defendants in connection with the use recommendation, description,
16

17   and/or dispensing of the Defendants’ Pelvic Mesh Product.

18          85.     Defendants breached their express warranties to Plaintiff in that the
19
     Defendants’ Pelvic Mesh Product was not of merchantable quality, safe and fit for its
20
     intended uses, nor was it adequately tested.
21
            86.     As a proximate result of the Defendants’ conduct, Plaintiff has been injured,
22

23   often catastrophically, and sustained severe and permanent pain, suffering, disability,

24   impairment, loss of enjoyment of life, loss of care, comfort, and consortium, and economic
25
     damages.
26
            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
27
     individually, jointly, severally and in the alternative, and request compensatory damages,
28

     punitive damages, together with interest, costs of suit, attorneys’ fees, and such further
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 20 of 36



 1   relief as the Court deems equitable and just.
 2
                                        COUNT VI
 3                             BREACH OF IMPLIED WARRANTY

 4          87.      Plaintiff realleges and incorporates by reference every allegation of this
 5
     Complaint as if each were set forth fully and completely herein.
 6
            88.      At all relevant and material times, Defendants manufactured, distributed,
 7
     advertised, promoted, and sold the Defendants’ Pelvic Mesh Product.
 8

 9          89.      At all relevant times, Defendants intended that the Defendants’ Pelvic Mesh

10   Product be implanted for the purposes and in the manner that Plaintiff or Plaintiff’s
11
     implanting physicians in fact used it and Defendants impliedly warranted the product to be
12
     of merchantable quality, safe and fit for such use, and was not adequately tested.
13
            90.      Defendants were aware that consumers, including Plaintiff or Plaintiff’s
14

15   physicians, would implant the Defendants’ Pelvic Mesh Product in the manner directed by

16   the instructions for use; which is to say that Plaintiff was a foreseeable user of the
17
     Defendants’ Pelvic Mesh Product.
18
            91.      Plaintiff and/or her physicians were at all relevant times in privity with
19                   Defendants.
20
            92.      The Defendants’ Pelvic Mesh Product was expected to reach and did in fact
21
     reach consumers, including Plaintiff or Plaintiff’s physicians, without substantial change in
22
     the condition in which it was manufactured and sold by Defendants.
23

24          93.      Defendants breached various implied warranties with respect to the

25   Defendants’ Pelvic Mesh Product, including the following particulars:
26
                  a) Defendants represented through their labeling, advertising, marketing
27
                     materials, detail persons, seminar presentations, publications, notice letters,
28
                     and regulatory submissions that the Defendants’ Pelvic Mesh Product was
            Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 21 of 36



 1                   safe and fraudulently withheld and concealed information about the
 2
                     substantial risks of serious injury associated with using the Pelvic Mesh
 3
                     Product;
 4

 5                b) Defendants represented that the Defendants’ Pelvic Mesh Product was safe,

 6                   and/or safer than other alternative devices or procedures and fraudulently
 7
                     concealed information, which demonstrated that the Defendants’ Pelvic
 8
                     Mesh Product was not as safe or safer than alternatives available on the
 9
                     market; and
10

11                c) Defendants represented that the Defendants’ Pelvic Mesh Product was more

12                   efficacious than alternative pelvic mesh products and procedures and
13
                     fraudulently concealed information, regarding the true efficacy of the
14
                     Defendants’ Pelvic Mesh Product.
15
            94.      In reliance upon Defendants’ implied warranty, Plaintiff used the Pelvic
16

17   Mesh Product as prescribed and in the foreseeable manner normally intended, recommended,

18   promoted, and marketed by Defendants.
19
            95.      Defendants breached their implied warranty to Plaintiff in that the
20
     Defendants’ Pelvic Mesh Product was not of merchantable quality, safe and fit for its
21
     intended use, or adequately tested.
22

23          96.      As a proximate result of the Defendants’ conduct, Plaintiff has been injured,

24   often catastrophically, and sustained severe and permanent pain, suffering, disability,
25
     impairment, loss of enjoyment of life, loss of care, comfort, and consortium, and economic
26
     damages.
27
            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
28

     individually, jointly, severally and in the alternative, and request compensatory damages,
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 22 of 36



 1   punitive damages, together with interest, costs of suit, attorneys’ fees, and such further
 2
     relief as the Court deems equitable and just.
 3
                                    COUNT VII
 4                   VIOLATION OF CONSUMER PROTECTION LAWS
 5
            97.     Plaintiff realleges and incorporates by reference every allegation of this
 6
     Complaint as if each were set forth fully and completely herein.
 7
            98.     Plaintiff purchased and used the Defendants’ Pelvic Mesh Product primarily
 8

 9   for personal use and thereby suffered ascertainable losses as a result of Defendants’ actions

10   in violation of the consumer protection laws.
11
            99.     Had Defendants not engaged in the deceptive conduct described herein,
12
     Plaintiff would not have purchased and/or paid for the Defendants’ Pelvic Mesh Product,
13
     and would not have incurred related medical costs and injury.
14

15          100.    Defendants engaged in wrongful conduct while at the same time obtaining,

16   under false pretenses, moneys from Plaintiff for the Pelvic Mesh Product that would not
17
     have been paid had Defendants not engaged in unfair and deceptive conduct.
18
            101.    Unfair methods of competition or deceptive acts or practices that were
19
     proscribed by law, including the following:
20

21                  a)      Representing that goods or services has characteristics, ingredients,

22                  uses benefits or quantities that they do not have;
23
                    b)      Advertising goods or services with the intent not to sell them as
24
                    advertised; and,
25
                    c)      Engaging in fraudulent or deceptive conduct that creates a likelihood
26

27                  of confusion or misunderstanding.

28          102.    Plaintiff was injured by the cumulative and indivisible nature of Defendants’

     conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 23 of 36



 1   consumers was to create demand for and sell the Defendants’ Pelvic Mesh Product. Each
 2
     aspect of Defendants’ conduct combined to artificially create sales of the Defendants’
 3
     Pelvic Mesh Product.
 4
             103.   Had Defendants not engaged in the deceptive conduct described above,
 5

 6   Plaintiff would not have purchased and/or paid for the Product and would not have incurred

 7   related medical costs.
 8
             104.   Defendants’ deceptive, unconscionable, or fraudulent representations and
 9
     material omissions to patients, physicians, and consumers, including Plaintiff, constituted
10
     unfair and deceptive acts and trade practices in violation of the state consumer protection
11

12   laws.

13           105.   Defendants have engaged in unfair competition or unfair or deceptive acts or
14
     trade practices or have made false representations.
15
             106.   Under common law adopted to protect consumers against unfair, deceptive,
16
     fraudulent and unconscionable trade and business practices and false advertising,
17

18   Defendants are the suppliers, manufacturers, advertisers, and sellers, who are subject to

19   liability under such legislation for unfair, deceptive, fraudulent and unconscionable
20
     consumer sales practices.
21
             107.   Defendants violated the laws that were adopted to protect consumers against
22

23   unfair, deceptive, fraudulent and unconscionable trade and business practices and false

24   advertising, by knowingly and falsely representing that the Defendants’ Pelvic Mesh
25
     Product was fit to be used for the purpose for which it was intended, when in fact it was
26
     defective and dangerous, and by other acts alleged herein. These representations were made
27
     in marketing and promotional materials.
28

             108.   The actions and omissions of Defendants alleged herein are uncured or
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 24 of 36



 1   incurable deceptive acts under the laws adopted to protect consumers against unfair,
 2
     deceptive, fraudulent, and unconscionable trade and business practices and false advertising.
 3
            109.    Defendants had actual knowledge of the defective and dangerous condition
 4
     of the Defendants’ Pelvic Mesh Product and failed to take any action to cure such defective
 5

 6   and dangerous conditions.

 7          110.    Plaintiff   and     the   medical   community    relied   upon    Defendants’
 8
     misrepresentations and omissions in determining which product and/or procedure to
 9
     undergo and/or perform (if any).
10
            111.    Defendants’ deceptive, unconscionable or fraudulent representations and
11

12   material omissions to patients, physicians and consumers, constituted unfair and deceptive

13   acts and practices.
14
            112.    By reason of the unlawful acts engaged in by Defendants, and as a direct and
15
     proximate result thereof, Plaintiff has suffered ascertainable losses and damages.
16
            113.    As a direct and proximate result of Defendants’ violations of the states’
17

18   consumer protection laws, Plaintiff has sustained economic losses and other damages and is

19   entitled to statutory and compensatory, damages in an amount to be proven at trial.
20
            WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,
21
     individually, jointly, severally and in the alternative, and request restitution and
22
     disgorgement of profits, together with interest, cost of suit, attorneys’ fees, and all such
23

24   other and further relief as this Court deems just and proper.

25                                            COUNT VIII
                                                FRAUD
26

27          114.    Plaintiff realleges and incorporates by reference every allegation of this

28   Complaint as if each were set forth fully and completely herein.

            115.    The Defendants falsely and fraudulently represented and continue to
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 25 of 36



 1   represent to the medical and healthcare community, the Plaintiff, the FDA, and the public
 2
     that the Products had been tested and were found to be safe and effective.
 3
            116.    The representations made by the Defendants were, in fact, false. When the
 4
     Defendants made their representations, the Defendants knew and/or had reason to know
 5

 6   that those representations were false, and the Defendants willfully, wantonly, and recklessly

 7   disregarded the inaccuracies in their representations and the dangers and health risks to
 8
     users of the Products.
 9
            117.    These representations were made by the Defendants with the intent of
10
     defrauding and deceiving the medical community, the Plaintiff, and the public, and also
11

12   inducing the medical community, the plaintiff, and the public, to recommend, prescribe,

13   dispense, and purchase the Products for use as a means of treatment for stress urinary
14
     incontinence and/or prolapse, all of which evinced a callous, reckless, willful, and depraved
15
     indifference to the health, safety, and welfare of the Plaintiff.
16
            118.    In representations to the Plaintiff and/or to Plaintiffs healthcare providers,
17

18   the Defendants fraudulently concealed and intentionally omitted the following material

19   information:
20

21              a) That the Products were not as safe as other products and procedures
                   available to treat incontinence and/or prolapse;
22
                b) That the risk of adverse events with the Products was higher than with other
23
                   products and procedures available to treat incontinence and/or prolapse;
24              c) The Products were not adequately tested;

25              d) That the limited clinical testing revealed the Products had a higher risk of
                   adverse effects, in addition to, and above and beyond those associated with
26
                   other products and procedures available to treat incontinence and/or
27                 prolapse;

28              e) That the Defendants deliberately failed to follow up on the adverse results
                   from clinical studies and formal and informal reports from physicians and
                   other healthcare providers and buried and/or misrepresented those findings;
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 26 of 36



 1
                f) That the Defendants were aware of dangers in the Products in addition to
 2
                   and above and beyond those associated with other products and procedures
 3                 available to treat incontinence and/or prolapse;

 4              g) That the Products were defective, and that they caused dangerous and
                   adverse side effects, including but not limited to higher incidence of erosion
 5
                   and failure, at a much more significant rate than other products and
 6                 procedures available to treat incontinence and/or prolapse;

 7              h) That patients needed to be monitored more regularly than usual while using
                   the Products and that in the event the products needed to be removed that the
 8
                   procedures to remove them had a very high failure rate and/or needed to be
 9                 performed repeatedly;

10              i)   That the Products were manufactured negligently;
11
                j)   That the Products were manufactured defectively; and
12
                k) That the Products were designed negligently, and designed defectively.
13
            119.     The Defendants were under a duty to disclose to the Plaintiff and her
14

15   physicians, the defective nature of the Products, including, but not limited to, the

16   heightened risks of erosion, failure, and permanent injury.
17
            120.     The Defendants had sole access to material facts concerning the defective
18
     nature of the Products and their propensity to cause serious and dangerous side effects and
19
     hence, cause dangerous injuries and damage to persons who used the Products.
20

21          121.     The Defendants' concealment and omissions of material fact concerning the

22   safety of the Products were made purposefully, willfully, wantonly, and/or recklessly to
23
     mislead, to cause the Plaintiff's physicians and healthcare providers to purchase, prescribe,
24
     and/or dispense the Products; and/or to mislead the Plaintiff into reliance and cause the
25
     Plaintiff to use Products.
26

27          122.     At the time these representations were made by the Defendants, and at the

28   time the Plaintiff used the Products, the Plaintiff was unaware of the falsehood of these

     representations, and reasonably believed them to be true.
              Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 27 of 36



 1            123.   The Defendants knew and had reason to know that the Products could and
 2
     would cause severe and grievous personal injury to the users of the Products, and that they
 3
     were inherently dangerous in a manner that exceeded any purported, inaccurate, or
 4
     otherwise downplayed warnings.
 5

 6            124.   In reliance upon these false representations, the Plaintiff was induced to, and

 7   did use the Products, thereby sustaining severe and permanent personal injuries and
 8
     damages.
 9
              125.   The Defendants knew or had reason to know that the Plaintiff and her
10
     physicians and other healthcare providers had no way to determine the truth behind the
11

12   Defendants' concealment and omissions, and that these included material omissions of

13   facts surrounding the use of the Products, as described in detail herein.
14
              126.   The Plaintiff reasonably relied on revealed facts which foreseeably and
15
     purposefully suppressed and concealed facts that were critical to understanding the real
16
     dangers inherent in the use of the Products.
17

18            127.   Having knowledge based upon the Defendants' research and testing, or lack

19   thereof, the Defendants blatantly and intentionally distributed false information, including
20
     but not limited to assuring the Plaintiff, the public, and Plaintiffs healthcare providers and
21
     physicians, that the Products were safe for use as a means of providing relief from stress
22
     urinary incontinence and/or prolapse and were as safe or safer than other products and/or
23

24   procedures available and on the market. As a result of the Defendants' research and testing,

25   or lack thereof, the Defendants intentionally omitted, concealed and suppressed certain
26
     results of testing and research to healthcare professionals, the Plaintiff, and the public at
27
     large.
28
              128.   The Defendants had a duty when disseminating information to the public to
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 28 of 36



 1   disseminate truthful information; and a parallel duty not to deceive the public, the Plaintiff,
 2
     Plaintiffs healthcare providers, or the FDA.
 3
            129.    The information distributed to the public, the medical community, the FDA,
 4
     and the Plaintiff, by the Defendants included, but was not limited to websites, information
 5

 6   presented at medical and professional meetings, information disseminated by sales

 7   representatives to physicians and other medical care providers, reports, press releases,
 8
     advertising campaigns, television commercials, print advertisements, billboards and other
 9
     commercial media containing material representations, which were false and misleading,
10
     and contained omissions and concealment of the truth about the dangers of the use of the
11

12   Products.

13          130.    The Defendants intentionally made material misrepresentations to the
14
     medical community and public, including the Plaintiff, regarding the safety of the Products,
15
     specifically that the Products did not have dangerous and/or serious adverse health safety
16
     concerns, and that the Products were as safe or safer than other means of treating stress
17

18   urinary incontinence and/or prolapse.

19          131.    The Defendants intentionally failed to inform the public, including the
20
     Plaintiff, of the high failure rate, including erosion, the difficulty or impossibility of
21
     removing the mesh, and the risk of permanent injury. The Defendants chose to over-
22
     promote the purported safety, efficacy, and benefits of the Products instead.
23

24          132.    The Defendants' intent and purpose in making these misrepresentations was

25   to deceive and defraud the public, the medical community, and the Plaintiff; to gain the
26
     confidence of the public, the medical community, and the Plaintiff; to falsely assure them of
27
     the quality and fitness for use of the Products; and induce the Plaintiff, the public and the
28
     medical community to request, recommend, prescribe, dispense, purchase, and continue to
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 29 of 36



 1   use the Products.
 2
            133.    The Defendants made claims and representations in documents submitted to
 3
     the FDA and reports to the public and to healthcare professionals and in advertisements that
 4
     the Products had innovative beneficial properties and did not present serious health risks.
 5

 6   These representations, and others made by the Defendants, were false when made and/or

 7   were made with the pretense of actual knowledge when such knowledge did not actually
 8
     exist, and were made recklessly and without regard to the true facts.
 9
            134. These representations, and others made by the Defendants, were made with
10
     the intention of deceiving and defrauding the Plaintiff, the Plaintiffs healthcare
11

12   professionals and other members of the healthcare community, and were made in order to

13   induce the Plaintiff, and her respective healthcare professionals, to rely on
14
     misrepresentations, and caused the Plaintiff to purchase, rely, use, and request the Products
15
     and her healthcare professionals to dispense, recommend, or prescribe the Products.
16
            135.    The Defendants recklessly and/or intentionally falsely represented the
17

18   dangerous and serious health and safety concerns inherent in the use of the Products to the

19   public at large, for the purpose of influencing the sales of products known to be dangerous
20
     and defective, and/or not as safe as other alternatives.
21
            136.    The Defendants willfully and intentionally failed to disclose the truth, failed
22
     to disclose material facts and made false representations, for the purpose of deceiving and
23

24   lulling the Plaintiff, as well as her healthcare professionals, into a false sense of security, so

25   that the Plaintiff and her healthcare providers would rely on the Defendants' representations,
26
     and the Plaintiff would request and purchase the Products, and that their healthcare
27
     providers would dispense, prescribe, and recommend the Products.
28
            137.    The Defendants utilized direct to consumer advertising to market, promote,
            Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 30 of 36



 1   and advertise the Products.
 2
            138. At the time the representations were made, the Plaintiff and her healthcare
 3
     providers did not know the truth about the dangers and serious health and/or safety risks
 4
     inherent in the use of the Products. The Plaintiff did not discover the true facts about the
 5

 6   dangers and serious health and/or safety risks, nor did the Plaintiff discover the false

 7   representations of the Defendants, nor would the Plaintiff with reasonable diligence have
 8
     discovered the true facts or the Defendants' misrepresentations.
 9
            139. Had the Plaintiff known the true facts about the dangers and serious health
10
     and/or safety risks of the Products, the Plaintiff would not have purchased, used, or relied
11

12   on the Products.

13          140. The Defendants' wrongful conduct constitutes fraud and deceit, and was
14
     committed and perpetrated willfully, wantonly, and/or purposefully on the Plaintiff.
15
            141.    As a proximate result of the Defendants' conduct, the Plaintiff has been
16
     injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of
17

18   enjoyment of life, and economic damages.

19          142.    The wrongs done by Defendants were aggravated by the kind of malice,
20
     fraud, and grossly negligent disregard for the rights of others, the public, and Plaintiff for
21
     which the law would allow, and which Plaintiff will seek at the appropriate time under
22
     governing law for the imposition of exemplary damages, in that Defendants’ conduct,
23

24   including the failure to comply with applicable Federal standards: was specifically intended

25   to cause substantial injury to Plaintiff; or when viewed objectively from Defendants’
26
     standpoint at the time of the conduct, involved an extreme degree of risk, considering the
27
     probability and magnitude of the potential harm to others, and Defendants were actually,
28
     subjectively aware of the risk involved, but nevertheless proceeded with conscious
              Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 31 of 36



 1   indifference to the rights, safety, or welfare of others; or included a material representation
 2
     that was false, with Defendants, knowing that it was false or with reckless disregard as to its
 3
     truth and as a positive assertion, with the intent that the representation is acted on by
 4
     Plaintiff.
 5

 6            143.   Plaintiff relied on the representation and suffered injury as a proximate result

 7   of this reliance.
 8
              144.   Plaintiff therefore will seek to assert claims for exemplary damages at the
 9
     appropriate time under governing law in an amount within the jurisdictional limits of the
10
     Court.
11

12            145.   Plaintiff also alleges that the acts and omissions of named Defendants,

13   whether taken singularly or in combination with others, constitute gross negligence that
14
     proximately caused the injuries to Plaintiff. In that regard, Plaintiff will seek exemplary
15
     damages in an amount that would punish Defendants for their conduct, and which would
16
     deter other manufacturers from engaging in such misconduct in the future.
17

18            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

19   individually, jointly, severally and in the alternative, and request compensatory damages,
20
     together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems
21
     equitable and just.
22
                                            COUNT IX
23
                                       UNJUST ENRICHMENT
24
              146.   Plaintiff realleges and incorporates by reference every allegation of this
25
     Complaint as if each were set forth fully and completely herein.
26

27            147.   Defendants are and at all times were the manufacturers, sellers, and/or

28   suppliers of the Defendants’ Pelvic Mesh Product.

              148.   Plaintiff paid for the Defendants’ Pelvic Mesh Product for the purpose of
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 32 of 36



 1   treatment of stress urinary incontinence and/or pelvic organ prolapse or other similar
 2
     condition.
 3
            149.    Defendants have accepted payment by Plaintiff and others on Plaintiff’s
 4
     behalf for the purchase of the Defendants’ Pelvic Mesh Product.
 5

 6          150.    Plaintiff has not received the safe and effective medical device for which she
                    paid.
 7
            151.    It would be inequitable for Defendants to keep this money since Plaintiff did
 8

 9   not in fact receive a safe and effective medical device.

10          WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
11
     individually, jointly, severally and in the alternative, and requests compensatory damages,
12
     together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems
13
     equitable and just.
14

15                                          COUNT X
                                        GROSS NEGLIGENCE
16
            152.    Plaintiff realleges and incorporates by reference every allegation of this
17

18   Complaint as if each were set forth fully and completely herein.

19
            153.    The wrongs done by Defendants were aggravated by the kind of malice,
20
     fraud, and grossly negligent disregard for the rights of others, the public, and Plaintiff for
21
     which the law would allow, and which Plaintiff will seek at the appropriate time under
22

23   governing law for the imposition of exemplary damages, in that Defendants’ conduct,

24   including the failure to comply with applicable Federal standards: was specifically intended
25
     to cause substantial injury to Plaintiff; or when viewed objectively from Defendants’
26
     standpoint at the time of the conduct, involved an extreme degree of risk, considering the
27
     probability and magnitude of the potential harm to others, and Defendants were actually,
28

     subjectively aware of the risk involved, but nevertheless proceeded with conscious
              Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 33 of 36



 1   indifference to the rights, safety, or welfare of others; or included a material representation
 2
     that was false, with Defendants, knowing that it was false or with reckless disregard as to its
 3
     truth and as a positive assertion, with the intent that the representation is acted on by
 4
     Plaintiff.
 5

 6            154.   Plaintiff relied on the representation and suffered injury as a proximate result
 7
     of this reliance.
 8
              155.   Plaintiff therefore will seek to assert claims for exemplary damages at the
 9

10   appropriate time under governing law in an amount within the jurisdictional limits of the

11   Court.
12
              156.   Plaintiff also alleges that the acts and omissions of named Defendants,
13
     whether taken singularly or in combination with others, constitute gross negligence that
14

15   proximately caused the injuries to Plaintiff. In that regard, Plaintiff will seek exemplary

16   damages in an amount that would punish Defendants for their conduct, and which would
17
     deter other manufacturers from engaging in such misconduct in the future.
18
                     WHEREFORE, Plaintiff demands judgment against Defendants, and each of
19

20   them, individually, jointly, severally and in the alternative, and request compensatory

21   damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the
22
     Court deems equitable and just.
23
                                            COUNT XI
24                                      PUNITIVE DAMAGES
25
              157.   Plaintiff realleges and incorporates by reference every allegation of this
26
     Complaint as if each were set forth fully and completely herein.
27

28
              158.   At all times relevant hereto, Defendants knew or should have known that the

     Defendants’ Pelvic Mesh Product was inherently more dangerous with respect to the risks
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 34 of 36



 1   of erosion, failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and
 2
     treatments in an effort to cure the conditions proximately related to the use of the product, as
 3
     well as other severe and personal injuries which are permanent and lasting in nature.
 4
            159.    At all times material hereto, Defendants attempted to misrepresent and did
 5

 6   misrepresent facts concerning the safety of the Defendants’ Pelvic Mesh Product.

 7          160.    Defendants’ misrepresentation included knowingly withholding material
 8
     information from the medical community and the public, including Plaintiff, concerning the
 9
     safety and efficacy of the Defendants’ Pelvic Mesh Product.
10
            161.    At all times material hereto, Defendants knew and recklessly disregarded the
11

12   fact that the Defendants’ Pelvic Mesh Product causes debilitating and potentially lethal side

13   effects with greater frequency than safer alternative methods products and/or procedures
14
     and/or treatment.
15
            162.    At all times material hereto, Defendants knew and recklessly disregarded the
16
     fact that the Defendants’ Pelvic Mesh Product causes debilitating and potentially lethal side
17

18   effects with greater frequency than safer alternative products and/or methods of treatment

19   and recklessly failed to advise the FDA of same.
20
            163.    At all times material hereto, Defendants intentionally misstated and
21
     misrepresented data and continue to misrepresent data so as to minimize the risk of injuries
22
     caused by the Defendants’ Pelvic Mesh Product.
23

24          164.    Notwithstanding the foregoing, Defendants continue to aggressively market
25
     the Defendants’ Pelvic Mesh Product to consumers, without disclosing the true risk of side
26
     effects when there were safer alternatives.
27
            165.    Defendants knew of the Defendants’ Pelvic Mesh Product defective and
28

     unreasonably dangerous nature, but continued to manufacture, produce, assemble, market,
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 35 of 36



 1   distribute, and sell the Defendants’ Pelvic Mesh Product so as to maximize sales and profits
 2
     at the expense of the health and safety of the Public, including Plaintiff, in conscious and/or
 3
     negligent disregard of the foreseeable harm caused by the Defendants’ Pelvic Mesh Product.
 4
            166.    Defendants continue to intentionally conceal and/or recklessly and/or grossly
 5

 6   negligently fail to disclose to the public, including Plaintiff, the serious side effects of the

 7   Defendants’ Pelvic Mesh Product in order to ensure continued and increased sales.
 8
            167.    Defendants’ intentionally reckless and/or grossly negligent failure to
 9
     disclose information deprived Plaintiff of necessary information to enable her to weigh the
10
     true risks of using the Defendants’ Pelvic Mesh Product against her benefit.
11

12          168.    As a direct and proximate result of the foregoing acts and omissions,

13   Plaintiff has required and will require health care and services, and has incurred medical,
14
     health care, incidental, and related expenses. Plaintiff is informed and believes and further
15
     alleges that Plaintiff will in the future be required to obtain further medical care and/or
16
     hospital care and medical services.
17

18          169.    Defendants have engaged in conduct entitling Plaintiff to an award of

19   punitive damages pursuant Common Law principles.
20
            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
21
     individually, jointly, severally and in the alternative, and request compensatory damages,
22
     together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems
23

24   equitable and just.

25                                    PRAYER FOR RELIEF
26
            WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,
27
     individually, jointly and severally and requests compensatory damages, together with
28

     interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and
             Case 1:20-cv-02093-GLR Document 1 Filed 07/17/20 Page 36 of 36



 1   proper as well as:
 2
            A.      All general, statutory, and compensatory damages, in excess of the amount
 3                  required for federal diversity jurisdiction, and in an amount to fully
 4
                    compensate Plaintiff for all injuries and damages, both past and present;

 5
            B.      All special and economic damages, in excess of the amount required for
                    federal diversity jurisdiction and in an amount to fully compensate Plaintiff
 6                  for all of her injuries and damages, pain and suffering;
 7          C.      Attorneys’ fees, expenses, and costs of this action;
 8          D.      Double or triple damages as allowed by law;
 9          E.      Punitive and/or exemplary damages;
10          F.      Pre-judgment and post-judgment interest in the maximum amount allowed by
                    land; and
11

12
            G.      Such further relief as this Court deems necessary, just, and proper.

13                                         DEMAND FOR JURY TRIAL

14                 Plaintiff demands a trial by jury on all issues so triable.
15                 Dated this 17th day of July 2020.
16
                                                   Respectfully Submitted,
17
                                           By:     /s/ Justin Browne
18                                                 Justin Browne (Bar No. 29164)
19                                                 Ketterer, Browne & Anderson, LLC
                                                   336 S. Main Street
20                                                 Bel Air, MD 21014
                                                   Phone: (410) 420-0184
21                                                 Facsimile: (855) 334-5626
22                                                 Justin@KBAAttorneys.com

23
                                                    /s/ Dana Lizik
24                                                 Dana Lizik (Pro Hac Vice to be Filed)
25                                                 JOHNSON LAW GROUP
                                                   Texas State Bar No. 24098007
26                                                 2925 Richmond Avenue, Suite 1700
                                                   Houston, Texas 77098
27                                                 (713) 626-9336
28                                                 (713) 583-9460 (facsimile)
                                                   dlizik@johnsonlawgroup.com

                                                   Attorneys for Plaintiff
